 

Case 3:19/M¢6206074-L. Document 1 Filed 09/04/19 Page 1of2 PagelD 1
4 iG ‘ 4 aed Sa owe 4b Ponoe

re

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

UNITED STATES OF AMERICA

Plaintiff,
Vv. NO. 19-MC- “V4

$104,799.00 IN U.S. CURRENCY

Defendant in rem.

 

JOINT MOTION TO EXTEND
TIME TO FILE JUDICIAL FORFEITURE ACTION

The United States of America and Claimant Diana Arreguin, through her attorney
of record, Dimitri Dube, jointly move, pursuant to 18 U.S.C. § 983(a)(3)(A), for a 45-day
extension of time to file a judicial action regarding property to which Arreguin has filed a
claim in an administrative forfeiture proceeding with the Drug Enforcement
Administration (DEA), and in support state:

1. DEA seized $104,799.00 in U.S. Currency on or about March 21, 2019,
from Angel Alderete in Dallas, Texas.

2. DEA sent written notice of intent to forfeit the seized property to all
potentially interested parties as required by 18 U.S.C. § 983(a)(1)(A). On June 17, 2019,
Diana Arreguin, through her attorney of record, Dimitri Dube filed a claim to

$100,000.00 out of the $104,799.00 in U.S. Currency with the DEA.

USA Motion to Extend Deadline to File Judicial] Forfeiture Action (Arreguin) — Page 1
 

Case 3:19-mc-00074-L Document1 Filed 09/04/19 Page 2of2 PagelD 2

3. No other person has filed a claim to the property, and the time to do so
under 18 U.S.C. § 983(a)(2)(A)-(E) has expired.

4. According to 18 U.S.C. § 983(a)(3)(A)-(C), the United States is to file a
judicial forfeiture action not later than 90 days after a claim has been filed or return the
seized property pending such filing, except that a court may extend the filing period for
good cause shown or upon agreement of the parties.

5. Unless the court extends the judicial filing deadline for good cause or upon
agreement of the parties, the 90-day period that began with Arreguin’s claim expires on
September 15, 2019.

CONCLUSION
Therefore, the parties request an order to extend the filing period for a judicial

forfeiture action to and including October 30, 2019.

Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

CAs Kok /s/ Dimitri Dube (by permission)
DIMITRI N. ROCHA DIMITRI DUBE
Assistant United States Attorney Attorney for Claimant
Florida Bar No. 693332
1100 Commerce Street, Third Floor
Dallas, TX 75242-1699
Telephone: 214-659-8600
Facsimile: 214-659-8803
E-mail: dimitri.rocha@usdoj.gov

 

 

 

USA Motion to Extend Deadline to File Judicial Forfeiture Action (Arreguin) — Page 2
